DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 8/6/21 and 10/8/21 are acknowledged, the references therein appearing to relate to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Information processing apparatus for indicating a quality requirement for a print product”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-4, 8-12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2020/0019353 by Okajima.
2)	Regarding claim 1, Okajima teaches an information processing apparatus comprising at least one processor and at least one memory storing a program which is configured to cause the at least one processor (paragraph 69, figure 2; operation of creating print data in PDF inherently requires a processor and memory, as explicitly disclosed in other devices items 50 and 200, as part of the system of PC 60) to perform: acquiring print data of a plurality of pages (paragraph 69; print data is created); generating quality requirement data including information indicating a quality requirement for a print product based on the print data in a data-by-data basis or in a page-by-page basis, and information for specifying whether the quality requirement is defined in the data-by-data basis or defined in the page-by- page basis (paragraph 103; figures 7 and 8; quality requirement data is selected and specified for a particular job [i.e. a “data-by-data” basis]); and transmitting the print data and the quality requirement data to a printing service for a print request (paragraph 54; job is transmitted from PC 60 to printer 20).
3)	Regarding claim 2, Okajima teaches the apparatus according to claim 1, wherein the transmitting comprises transmitting two or more print data and one quality requirement data representing the quality requirement for the two or more (paragraphs 57 and 71; job may consist of pages and multiple different objects of variable/common data within the pages [pages/objects being considered “print data”] with the same quality requirements chosen in figures 7 and 8 applied).
4)	Regarding claim 3, Okajima teaches the apparatus according to claim 2, wherein the one quality requirement data includes one piece of information for specifying whether the quality requirement is defined in the data-by-data basis or defined in the page-by-page basis, which is common to a plurality of quality requirements (figure 7; paragraph 105; settings selected apply to a particular job, thus “data-by-data” is specified).
5)	Regarding claim 4, Okajima teaches the apparatus according to claim 1, wherein the transmitting comprises transmitting print setting data representing a print setting for the print data (figure 7; paragraph 104; basic print settings can also be made).
6)	Regarding claim 8, Okajima teaches the apparatus according to claim 1, wherein the information representing the quality requirement of the print product in the data-by-data basis or in the page-by-page basis includes information representing an ID of one of the print data and the page, to which the quality requirement is applied (paragraph 145; quality requirements can be set for identification information within the print data).
7)	Regarding claim 9, Okajima teaches the apparatus according to claim 1, wherein one print data is one file representing an image (figure 4; print data can consist of an image).
8)	Regarding claim 10, Okajima teaches the apparatus according to claim 9, wherein the file representing the image is a file in a PDF format (paragraph 71; job can be in PDF format).
9)	Regarding claim 11, Okajima teaches the apparatus according to claim 1, wherein the program is further configured to cause the at least one processor to control displaying, on a screen, a user interface including a setting portion configured to set the quality requirement, and a designation portion configured to designate one of the print data and the page to which the quality requirement is applied, wherein the generating comprises generating the quality requirement data based on a user instruction on the user interface (figures 7 and 8; quality requirements are chosen and applied to a “designated” job).
10)	Regarding claim 12, Okajima teaches an information processing apparatus (figure 2; PC 60) comprising at least one processor and at least one memory storing a program which is configured to cause the at least one processor (paragraph 69, figure 2; operation of creating print data in PDF inherently requires a processor and memory, as explicitly disclosed in other devices items 50 and 200, as part of the system of PC 60) to perform: acquiring quality requirement data including information indicating a quality requirement  for a print product based on print data of a plurality of pages in a data-by-data basis or in a page-by-page basis, and information for specifying whether the quality requirement is defined in the data-by-data basis or defined in the page-by-page basis, which is common to a plurality of quality requirements (paragraph 69; print data is created); determining one of print data or a page, to which the plurality of quality-51 -10207962US01/P221-0528US requirements are applied, by processing according to the information for specifying whether the quality requirement is defined in the data-by-data basis or defined in the page-by-page basis (paragraph 103; figures 7 and 8; quality requirement data is selected and specified for a particular job [i.e. a “data-by-data” basis], the job being processed into variable and common data for transmission as a PDF file); and instructing, in accordance with a result of the determining one of the print data or the page, an inspection apparatus to perform inspection according to the quality requirement for the print product based on the print data (paragraph 111; inspection apparatus 50 receives selections of figures 7 and 8 and inspects the print data accordingly).
11)	Claims 15 and 18 are taught in the same manner as described in the rejection of claim 1 above.
12)	Claims 16 and 19 are taught in the same manner as described in the rejection of claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2020/0019353 by Okajima as applied to claim 1 above, and further in view of NPL reference “Print Quality exchange specification” by Idealliance.
	Okajima does not specifically teach the apparatus according to claim 1, wherein the quality requirement data is a file in an PRX format.
	Idealliance teaches the apparatus according to claim 1, wherein the quality requirement data is a file in an PRX format (page 5, item 3.1; PRX can be utilized for communicating quality requirements).
	Okajima and Idealliance are combinable because they are both from the print quality field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Okajima with Idealliance to add PRX format.  The motivation for doing so would have been to be able to communicate print requirements in an automated fashion.  Therefore it would have been obvious to combine Okajima with Idealliance to obtain the invention of claim 5.

14)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2020/0019353 by Okajima as applied to claim 12 above, and further in view of U.S. patent 9,729,759 by Robinson et al.
	Okajima teaches the apparatus according to claim 12, wherein the determining comprises, upon determining that the quality requirement is defined in the data-by-data basis, determining to apply the quality requirement to print data having an ID associated with the information indicating the quality requirement (paragraph 145; quality requirements can be set for identification information within the print data).
Okajima does not specifically teach the determining comprises, upon determining that the quality requirement is defined in the page-by-page basis, determining to apply the quality requirement to a page having an ID associated with the information indicating the quality requirement in the print data.
Robinson teaches the determining comprises, upon determining that the quality requirement is defined in the page-by-page basis, determining to apply the quality requirement to a page having an ID associated with the information indicating the quality requirement in the print data (figure 4, item 310; column 8, line 61 – column 9, line 7; quality requirements can be done on a page by page basis with particular page numbers [i.e. IDs] set for specific requirements).
Okajima and Robinson are combinable because they are both from the print quality field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Okajima with Robinson to add page by page quality requirements.  The motivation for doing so would have been because “capability to auto-program a job to enable optimal image quality … is highly useful” (column 1, lines 31-32).  Therefore it would have been obvious to combine Okajima with Robinson to obtain the invention of claim 13.

15)	Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2020/0019353 by Okajima, and further in view of U.S. patent application publication 2009/0138878 by Fernstrom et al.
16)	Regarding claim 14, Okajima teaches a printing system comprising an information processing apparatus of a customer (figure 2, item 60; a user PC), an information processing apparatus of a printing service (paragraph 54; a relay apparatus), a printing apparatus (figure 2, item 200; a printer), and an inspection apparatus (figure 2, item 50; a quality inspection apparatus), wherein the information processing apparatus of the customer comprises at least one processor and at least one memory (paragraph 69, figure 2; operation of creating print data in PDF inherently requires a processor and memory, as explicitly disclosed in other devices items 50 and 200, as part of the system of PC 60) storing a program which is configured to cause the at least one processor to perform: acquiring print data of a plurality of pages (paragraph 69; print data is created); generating quality requirement data including information indicating a quality requirement for a print product based on the print data in a data-by-data basis or in a page-by-page basis, and information for specifying whether the quality requirement is defined in the data-by-data basis or defined in the page-by- page basis (paragraph 103; figures 7 and 8; quality requirement data is selected and specified for a particular job [i.e. a “data-by-data” basis]); and - 52 -10207962US01/P221-0528UStransmitting the print data and the quality requirement data to the information processing apparatus of the printing service (paragraph 54; job can be transmitted to a relay device), the information processing apparatus of the printing service instructing the printing apparatus to perform printing based on the print data and instructing (paragraph 54; job is transmitted from PC 60 to relay server to printer 20 for output), in accordance with a result of the determining one of the print data or the page, the inspection apparatus to perform inspection according to the quality requirement for the print product based on the print data (paragraph 111; inspection apparatus 50 receives selections of figures 7 and 8 and inspects the print data accordingly).
	Okajima does not specifically teach the information processing apparatus of the printing service comprises at least one processor and at least one memory storing a program which is configured to cause the at least one processor to perform: acquiring the print data and the quality requirement data; determining one of print data or a page, to which the quality requirement is applied, by processing according to the information for specifying whether the quality requirement is defined in the data-by-data basis or defined in the page-by- page basis.
	Fernstrom teaches the information processing apparatus of the printing service comprises at least one processor and at least one memory storing a program which is configured to cause the at least one processor (figure 1, item 56; memory 54 is disclosed, processor in the server is disclosed as detailed in paragraph 32) to perform: acquiring the print data and the quality requirement data; determining one of print data or a page, to which the quality requirement is applied, by processing according to the information for specifying whether the quality requirement is defined in the data-by-data basis or defined in the page-by- page basis (paragraph 41; quality may be set for a job; paragraph 39 further discloses that some of the processing of the driver on a workstation may be done by the server).
	NOTE:  Fernstrom could modify the invention of Okajima so that the relay server could perform some of the processing normally done in PC 60.
Okajima and Fernstrom are combinable because they are both from the print quality field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Okajima with Fernstrom to add server processing.  The motivation for doing so would have been to alleviate processing load from the client PC.  Therefore it would have been obvious to combine Okajima with Fernstrom to obtain the invention of claim 14.
17)	Claim 17 is taught in the same manner as described in the rejection of claim 14 above.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 7, the prior art does not contain a valid combination of references that disclose a processing apparatus that acquires print data and generates quality requirement data for a print product on a data-by-data basis or a page-by-page basis and transmitting the print data with quality requirements to a printing service wherein the quality requirement data is a file in a PRX format and CustomerItem or CustomerItemUnit is used to designate whether quality is defined data-by-data or page-by-page.  Similar prior art such as U.S. patent application publication 2020/0019353 by Okajima disclose setting quality requirements on a data-by-data basis and sending the job and quality data to a printer for output and inspection but lacks disclosure of using CustomerItem or CustomerItemUnit in PRX format to designate quality information.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672